Mr. Justice Belaval,
dissenting.
Petitioner herein, Mr. José Celso González Yélez, prays that we set aside an order of the Superior Court of Puerto Rico, Ponce Part, denying a trial de novo sought by petitioner in order to perfect his appeal from a judgment rendered against him by the District Court of Puerto Rico.
The principal ground on which he based his- petition for certiorari is that the Superior Court of Puerto Rico, Ponce Part, committed a procedural error in deciding that the “Rules for Appeals from the District Court to the Superior Court of the Commonwealth of Puerto Rico,” adopted by this Court on October 7, 1952, pursuant to § § 19 and 37 of Act No. .11 of July 24, 1952 (Spec. Sess. Laws, p. 30) of the former Legislative Assembly of Puerto Rico, effective on October 15, 1952, are not inconsistent with the provisions *590of § 6 of Article V of the Constitution of the Commonwealth of Puerto Rico, insofar as § 37 of Act No. 11 of July 24, 1952 and Rule 10 of the Rules adopted' by this Court on October 7, 1952, provide that the Rules shall become effective on October 15, 1952, whereas pursuant to § 6 of Article Y of the Constitution of the Commonwealth of Puerto Rico, they should have become effective “sixty days after the close” of the regular session of the Legislative Assembly of the Commonwealth of Puerto Rico, which began in January, 1953.
The trial judge in this case, J. M. Martin Almodovar; based his denial of petitioner’s motion for a trial de novo on the same grounds set forth in a decision rendered in a similar case entitled The People of Puerto Rico v. Amador Vélez Ramos, on Assault and Battery, criminal case TS-52 M-30 of the Superior Court of Puerto Rico, Ponce Part. In brief, the findings of the respondent court were the following: (1) the right of appeal from a district court (formerly municipal court) to a superior court (formerly district court) is a statutory right and not a constitutional' right, and therefore, the Legislative Assembly of Puerto Rico had power to establish it in the manner it saw fit; (2) the Legislative Assembly of Puerto Rico could delegate to the Supreme Court of Puerto Rico the power of approving rules in order that the right of appeal established by virtue of a law could be exercised; (3) irrespective of any legislative authorization, the courts of last resort have inherent powers to approve rules regulating appeals; (4) § 6 of Article V of the Constitution of the Commonwealth of Puerto Rico, insofar as it establishes that the rules of evidence and of civil and criminal procedure adopted by the • Supreme Court must be submitted to the Legislative Assembly at the beginning of its next regular session and shall not go into effect until sixty days after the close of the session, unless expressly disapproved, is not applicable to the rules adopted by the Supreme Court of Puerto Rico to regulate the appeals from *591the decision and judgments of the district courts to the superior courts, because the right to appeal is not a constitutional right, it is not in itself a proceeding forming part of the trial, and it may be included in the administrative rules.
The grounds alleged by petitioner in his petition for cer-tiorari and by the trial judge in his decision, compel us to consider the following issues of law: (1) what were the standards established for the legislative reform governing the regulation of the judicial procedures by the judicial branch itself; (2) what is the true scope of the inherent power of the courts; (3) the true nature of the right of appeal; (4) the constitutionality of the statutes which delegate to the judiciary the rule-making power; (5) the possible constitutionality or unconstitutionality of § § 19 and 37 of Act No. 11 of July 24, 1952, known as the Judiciary Act of the Commonwealth of Puerto Rico.
1. When in 1787 the United States of America adopted its Constitution despite Burke’s political treatises, Montesquieu’s The Spirit of the Laws, Locke’s Treatise on Civil Law, and Hobbe’s Leviathan, the balance of the apportionment of powers tilted in favor of Congress, following the English precedent which originated a revolution of the bourgeoisie in 1662. See: The Constitutional History of the United States — Homer Carey Hockett — The Macmillan Company — 1939 Ed.
The two Sections of Article III of the Federal Constitution referring to the Supreme Court of the United States, are clear enough:
“Section 1. — The Judicial Power of the United States, shall be vested in one Supreme Court, and in such inferior courts as the Congress may from time to time' ordain and establish. The Judges, both of the supreme and inferior courts, shall hold their offices during good behaviour, and shall, at stated times, receive for their services, a compensation, which shall not be diminished during their continuance in office.
*592“Section 2. — The judicial power shall extend to all cases, in law and equity, arising under this Constitution, the laws of the United States, and Treaties made, or which shall be made, under their authority; —to all. cases affecting ambassadors, other public ministers and counsels; —to all cases of admiralty and maritime jurisdiction; — to controversies to which the United States shall be a party; —to controversies between two or more States; —between a state and citizens of another state; —between citizens of different states; —between citizens of the same state claiming lands under grants of different states, and between a state, or the citizens thereof, and foreign states, citizens or subjects.
“In all cases affecting ambassadors, other public ministers and consuls, and those in which a State shall be party, the Supreme Court shall have original jurisdiction. In all the other cases before mentioned, the Supreme Court shall have appellate jurisdiction, both as to law and fact, with such exceptions, and under such regulations as the Congress shall make.”
The 73d Congress approved on June 19, 1934 — United States Statutes at Large, Vol. 48, Part I, p. 1064 — an “Act to give the Supreme Court of the United States authority to make and publish rules in actions at law,” which insofar as pertinent reads;
“. . . That the Supreme Court of the United States shall have the power to prescribe, by general rules, for the district courts of the United States and for the courts of the District of Columbia, the forms of process, writs, pleadings, and motions, and the practice and procedure in civil actions at law. Said rules shall neither abridge, enlarge, nor. modify the substantive rights of any litigant. They shall take effect six months after their promulgation, and thereafter all laws in conflict therewith shall be of no further force or effect.
“The court may at any time unite the general rules prescribed by it for cases in equity with those in actions at law so as to secure one form of civil action and procedure for both . . . Such united rules shall not take effect.until they shall have been reported to Congress by the Attorney General at the beginning of a regular session thereof and until after the close of such session.”
*593On December 20, 1937 — 82 L. Ed. 1552 App. IV — the Supreme Court of the United States adopted, by an order to that effect, the Rules of Procedure for the District Courts of the United States and authorized the Chief Justice, “to transmit the Rules as adopted to the Attorney General and to request him, as provided in that Section, [§ 2 of the Act of June 19, 1934] to report these Rules to the Congress at the beginning of the regular session in January next.”
The 76th Congress approved on June 29, 1940 — United States Statutes at Large, Vol. 54, Part I, p. 688 — another “Act to give the Supreme Court of the United States authority to prescribe rules of pleading, practice, and procedure with respect to proceedings in criminal cases prior to and including verdict, or finding or plea of guilty” which insofar as pertinent reads:
“That the Supreme Court of the United States shall have the power to prescribe, from time to time, rules of pleading, practice, and procedure with respect to any or all proceedings prior to and including verdict, or finding of guilty or not guilty by the court if a jury has been waived, or plea of guilty, in criminal cases in district courts of the United States, . . . Such rules shall not take effect until they shall have been reported, to Congress by the Attorney General at the beginning of a regular session thereof and until after the close of such session, and thereafter all laws in conflict therewith shall be of no further force and effect.”
On December 26, 1944 — 89 L. Ed. 2150, App. III — , the Supreme Court of the United States by an order to that effect, adopted the Rules of Criminal Procedure for the District Courts of the United States and authorized the Chief Justice “to transmit the Rules as prescribed to the Attorney General and to request him, as provided in that Act, to report these Rules to the Congress at the beginning of the regular session in January 1945.”
As we have seen, one of the principal characteristics of both Acts was that the Rules adopted would not have the force of law until Congress had an opportunity to pass on *594them. What could be the reason for thus limiting the delegation of power granted? The enactment of the new Rules undoubtedly set aside all the procedural laws of Congress which were inconsistent with said Rules. It was natural for Congress to be interested in knowing how its own procedural laws would be altered by the new rules of procedure adopted by the Supreme Court.
Section 40 of the Organic Act of Puerto Rico, approved March 2, 1917 (Sess. Laws, p. 6) by the United States Congress, established that in Puerto Rico “the judicial power shall be vested in the courts and tribunals of Porto Rico now established and in operation under and by virtue of existing laws” and that “The jurisdiction of said courts and the form of procedure in them, and the various officers and attachés thereof, shall also continue to be as now provided until otherwise provided by law,” and that the Legislature of Porto. Rico shall have authority, from time to time as it may see fit, not inconsistent with this Act, to organize, modify, or rearrange the courts and their jurisdiction and procedure..
Under the power granted by that Article, the former Legislative Assembly of Puerto Rico approved Act No. 9 of April 5, 1941 (Sess. Laws, p. 330). “To Confer on the Supreme Court of Puerto Rico power to promulgate and enforce Rules in judicial proceedings; to authorize the judicial council to act as consulting board in the selection and promulgation of said Rules; to repeal the laws in conflict herewith,” which insofar as pertinent reads:
“Section 1. — The Supreme Court of Puerto Rico, through rules which it shall promulgate and put in force from time to time, shall have the power to regulate judicial proceedings in all the courts of Puerto Rico, for the purpose of simplifying them and of promoting the prompt administration of justice. Such rules cannot repeal, amplify, or modify the substantial rights of litigants.

“After said rules are approved, a copy thereof shall be sent to the Legislature at its next regular session and they shall not begin to be in force until the closing of said session.

*595‘‘Section 3. — Every act in regard to allegations, or judicial practice or procedure in force at the time this Act is approved, shall be considered as a rule of the Supreme Court and .shall continue in force as such unless it is modified, amended, or repealed by rules promulgated in accordance with the provisions of this Act.”
After the Rules of Civil Procedure for the Courts of Puerto Rico were drafted by this Court, on March 18, 1943, the Chief Justice, Mr. Emilio del Toro, sent the following-communication to the Legislative Assembly of Puerto Rico:
“To the Senate and House of Representatives of Puerto Rico Assembled in Regular Session: By order of the Court, and in compliance with the provisions of Act No. 9 of 1941, Session Laws, p. 330, I have the honor to transmit therewith to that Legislature a copy of the Rules of Civil Procedure for the Courts of Puerto Rico, which have been adopted by the Supreme Court pursuant to the said act, to take effect on the 1st of September next.” (60 P.R.R. III.)
Since neither the Juridical Committee of the Senate, nor the Civil Juridical Committee of the House of Representatives of Puerto Rico, took any action on the rules, nor were they considered by the Senate of Puerto Rico or by the House of Representatives of Puerto Rico, according to certificates issued by Messrs. Ildefonso Sold Morales and José Enrique Gelpi, 60 P.R.R. IV and Y, the Rules took effect on the 1st of September, 1943 in compliance with the provisions of Act No. 9 of 1941 (Sess. Laws, p. 330).
Subsequently, however, the Legislative Assembly of Puerto Rico approved Act No. 465 (Sess. Laws, p. 1356) on April 25, 1946, “To determine that the Rules heretofore promulgated and enforced by the Supreme Court of Puerto Rico shall be the Rules which shall govern the judicial proceedings in all the courts of Puerto Rico; to provide the manner in which said Rules may be amended, and for other purposes,” which insofar as pertinent reads:
*596“Section °1. — The Rules of Civil Procedure for the courts of Puerto Rico promulgated and enforced by the Supreme Court of Puerto Rico shall be the rules governing the judicial proceedings in all the courts and tribunals of Puerto Rico.
“Section 2. — The Rules of Civil Procedure for the courts of Puerto Rico referred to in the preceding section shall he amended or repealed either on the initiative and by action of the Legislature of Puerto Rico or in the following manner: whenever in the judgment of the Supreme Court of Puerto Rico it may be necessary to amend or repeal any of the Rules of Civil Procedure for the courts of Puerto Rico, the Supreme Court of Puerto Rico shall, after adopting the proper resolution as regards the amendment or repeal it may consider advisable, forward certified copy of said resolution to the Legislature of Puerto Rico before the beginning of its regular session immediately following the date on tohich said resolution is adopted. If the Legislature of Puerto Rico adjourns its said session %oithout taking any action in connection tuith said resolution, the latter shall be promulgated and enforced by the Supreme Court of Puerto Rico.
“Section 3. — All laws or parts of laws in conflict herewith are hereby repealed; Provided, however, that except as provided in this Act, Act No. 9, approved April 5, 1941, shall remain in full force and effect.”
As may be seen, by this second law the former Legislative Assembly of Puerto Rico again promulgated the Rules which were already effective pursuant to the power vested in this Court by the former Act, and now expressly sanctioned its right to amend or repeal them, although they were already promulgated by the Supreme Court of Puerto Rico.
The last statute adopted by the former Legislative Assembly of Puerto Rico is Act No. 25 of April 15, 1948 (Sess. Laws, p. 50), amending the title and § § 1, 2 and 3 of Act No. 9 of April 5, 1941 (Sess Laws, p. 330), which insofar as pertinent provides:
“Section 1. — The Supreme Court of Puerto Rico is hereby empowered to draft and propose to the Legislature rules in judicial proceedings for all the courts of Puerto Rico, for the purpose of simplifying them and of promoting the prompt administration of justice.
*597“After said rules are drafted by the Supreme Court of Puerto Rico, a copy thereof shall he sent to the Legislature for study and consideration thereby. Said rules shall take effect on the date they are approved, and as amended, by the Legislature.
“Section 3. — All laws' concerning judicial pleadings, allegations, practice, or procedure in force on the date of the approval of this Act, shall continue in force as such unless modified, amended, or repealed by the Legislature.”
“Section 2. — The Rules of Civil Procedure for the Courts ' of Puerto Rico, approved by the Supreme Court of Puerto Rico under Act No. 9 of April 5, 1941, shall continue in effect and shall have the force of law until they are modified, amended, or repealed by the Legislature.
“Section 3. — Act No. 465, approved April 25, 1946, is hereby expressly repealed.
“Section 4. — The Rules of Criminal Procedure for the Courts of Puerto Rico transmitted by the Supreme Court to the Legislature pursuant to Act No. 9 of April 5, 1941, shall take effect on the date they are approved, and as amended, by the Legislature; • Provided, That the Code of Criminal Procedure of Puerto Rico, 1935 Edition, as subsequently amended, shall continue in full force and have the effect of law until it is modified, amended, or repealed by the Legislature.”
A comparative study of the three Acts approved by the former Legislative Assembly of Puerto Rico, Act No. 9 of April 5, 1941, Act No. 465 of April 25, 1946 and Act No. 25 of April 15, 1948, shows beyond any doubt, that in the period of time of legislative action between the first and the last Act, the former Legislative Assembly of Puerto Rico changed its policy in two important points, to wit: (1) that while in the first Act, following the pattern adopted by the United States Congress, it leaves in the hands of the Supreme Court of Puerto Rico a complete procedure for the adoption and promulgation of rules of procedure, subject to an implied approval or an express disapproval, (2) in the last Act the Supreme Court of Puerto Rico is given the initiative in the *598drafting of the Rules but the Legislative Assembly reserves the right to approve them before they go into effect.
In December, 1951, when the Constitutional Convention of Puerto Rico met to consider the power of the Supreme Court of Puerto Rico for regulating judicial proceedings, the following proposal was submitted:
“The Supreme Court shall adopt for the courts rules of evidence and of civil and criminal procedure which shall not abridge, enlarge or modify the substantive rights of the parties. The rules thus adopted ■ shall be submitted to the Legislative Assembly at the beginning of its next regular session and shall not go into effect until sixty days after the close of said session, unless disapproved by the Legislative Assembly, which shall have the power both at said session and subsequently to amend, repeal or supplement any of said rules by a specific law tp that effect.”
In discussing the proposition presented to the Constitutional Convention of Puerto Rico, in the session of December 3, 1951, the Hon. Ernesto Ramos Antonini, Chairman of the Judiciary Committee, upon reporting in the name of his committee on this important question, stated:
“The third characteristic is the power vested in the Supreme Court to adopt rules of evidence and of civil and criminal procedure.
“At present, there is an indication of this proposition on the statute books, but that might well be changed at any time to deprive the Supreme Court of all power to adopt such rules. What we are doing is to elevate to constitutional rank the system, which in.some other form has appeared during the last few years in our. legislation, so that it will be the Judicial Power itself which adopts the rules of procedure.
“It should be noted that the power was preserved in the Legislative Branch to amend, repeal or supplement the rules adopted by the Supreme Court; in addition, the Supreme Court is also required to submit, at the beginning of each regular session, the rules it has adopted, which will not go into effect until the close of the session. This tends to create, promptly and in a healthy manner, what might be called a system of checks and balances by the Legislative and Judicial Powers as well as the Executive; but certainly in giving the initiative *599and the power to the Supreme Court in connection with the body of rules, in general, we are convinced that there will develop, in the course of time, a climate in connection with the approval of rules, whereby the Legislature will very seldom find it necessary, in any way, by amendment, repeal or supplement, to perform the function of approval of rules of procedure.” (See Diario de Sesiones de la Convención Constituyente de Puerto Rico — p. 172, 3d column.)
This proposition with some changes in its original text, but substantially the same, became § 6 of Article V of the Constitution of the Commonwealth of Puerto Rico.
The Constitution of the new political state had not yet been enacted when the former Legislative Assembly of Puerto Rico approved Act No. 11 of July 24, 1952, known as “The Judiciary Act of the Commonwealth of Puerto Rico.” Section 37 of the Act provides that the new Act “being of an urgent and necessary character, shall take effect as soon as .the Constitution of the Commonwealth of Puerto Rico shall become operative, with the exception of Section 19, which shall take effect on October 15, 1952.” The day after its approval the Constitution of the Commonwealth of Puerto Rico went into effect. As may be seen, the approval of the Judiciary Act of Puerto Rico, on July 24, 1952 and the proclamation of the Commonwealth of Puerto Rico, on July 25, 1952, are two simultaneous acts. Pursuant to § 37 of the same Act, the Judiciary Act of the Commonwealth of Puerto Rico went into effect a few hours later, with the proclamation of the new state, except § 19, which was supposed to take effect on October 15, 1952, which leads to the conclusion that the Act was approved to implement Article V of the Constitution of the Commonwealth of Puerto Rico.
If we examine together Article V of our Constitution and the new statute reorganizing the judicial branch of Puerto Rico, as to the rule-making power vested in this Court, we find that § 2 of Act No. 11 of July 24, 1952, instead of establishing legislatively, on the basis of permissible differ*600entiation within the apportionment of powers, a different content from § 6 of Article V of the Constitution, establishes that “The Supreme Court shall adopt... rules of evidence and of civil and criminal procedure ... as provided in the Constitution of the Commonwealth.” And to dispel any doubt regarding the legislative intent, if we may in some way use legislative intent in order to decide the constitutionality of a statute, it further provides in the same § 2: “All existing provisions by statute or rules governing civil and criminal procedure and of evidence shall remain in effect until modified, supplemented, or amended by the Supreme Court in accordance with the Constitution of the Commonwealth of Puerto Rico.” When we analyze the possible constitutionality or unconstitutionality of § § 19 and 87 of Act No. 11 of July 24, 1952, we shall have another opportunity to pass on the problem in a more thorough analysis.
2. One of the conclusions of the judgment rendered by the trial court seems to be that courts of last resort have inherent power to regulate any proceeding; and that therefore, the source of their rule-making power does not reside in any constitutional' grant or in any legislative grant but in a power traditionally recognized in the courts.
The inherent power of courts is one of those mis-appre-hended concepts attached to juridical terminology and which by degrees has become a rule of utility. Sometimes it has supplanted the principle of sufficient power to confront a momentary injustice which could not have been remedied by the incumbent authority with the haste that the case required. Applying the simple methodology offered by the formula of dispersion and reunion of its different units of meaning, we shall try to clarify its true meaning.
Power is always an attribute of sovereignty. From the very moment that politics is separated from theology, all public power is a fact extracted from the political reality lived by each epoch. The basis of all power consists in the voluntary or involuntary self-alienation that man makes of *601his individual anarchy, to create the State, following the transcendent plan of man in nature. Man’s transcendent plan in nature is to survive. There is no reason why we should attempt an absolute severance of nature and history as other sciences of mankind have been compelled to do. It is enough . to state that all that is nature, is borne by man as an organic limitation to his own realization, while all that is history is created by man about him, as an extra-organic aspiration within his transcendent plan of survival. Law is one of those artificial creations within the transcendent plan of survival. Every law is a process of auto-alienation of the sovereignty from life itself, performed by man’s political will to create a future for his species. Modern transformation of the so-called “passive obediences,” which made possible the appearance of the Holy Roman Empire, the divine rights of kings, and Hobbes’ Leviathan, by means of bourgeois revolutions for the securalization of power, brings about the concentration in man of the primary unit of power. Thus, there is no reason, in strict public law, for divesting this ■resigned anarchist of his sole grandeur amidst the total mystery that surrounds him.
The inherent power of the court does not, as has been believed so often, spring from the very nature of the institution. In strict purity of concepts, institutions have no nature; what they have is history, representations of the historical conscience of each time. To make things depend on their own nature is one of the old tricks of functionalism. But even if we were willing to consider functionalism as a generator of certain extra organic characteristics, which Rave absolutely no need for the historic conscience of man, it is clear that functionalism does not go beyond its own structure, it places an object in operation within its own structure, and therefore it is a limitation to, rather than enlargement of, the very functional complex. On the other Land, all power is a social phenomenon projected outwardly, to regulate the political life of a historical body. No man-*602made institution may operate by itself, self-propelled, unless we are willing to succumb to the former institutional divini-zations or to the candid rationalization that law exists independently of man.
On the other hand, as a fact extracted from the political reality of each era, the courts have never possessed an extra-political attribute individualized in such a way as to be independent of the will of the sovereign. The powers exercised by the courts have always been delegated by the sovereign. There have been dark instances in the history of the concept of sovereignty, where at first blush we seem to perceive a power superior to the simple delegation of the sovereign. But the scholars of the law are under an obligation of avoiding confusion by the cunning standards adopted at times by theory in its struggle to belie reality itself. But a moment’s reflection makes us realize that this extrapolitical attribute originates at critical times, when the monarch has had to confront the ecclesiastical pretentions shielded by the Jus Divinum or the demands of the people against absolute monarchy.
An impartial study of the judicial institution from the time of its occidental origin, the only one which should dwell in our conscience, reveals that the administration of justice was always one of the prerrogatives of the sovereign. The confusion that at times we notice in the exposition of public law, emanates from confusing the transformations, through which the power of the sovereign must go with the passing of time, with the transformation of the different institutions which were bound to appear in order to meet a different political reality, during the slow process of disintegration which is part of all sovereign power. This goes to show that the anatomy of the sovereign power is not as. it was conceived by some of the commentators of the public law: a body of fixed and immutable principles from which any political formula may be traced. It is a human institution subject to *603disintegrations, reintegrations’, regressions and transformations, according to the reality of the ruling power in each era.
Another less scientific version of the inherent power of the courts is, that its authority to regulate the judicial proceedings is a traditional power of which it has been divested with the lapse of time. We could never explain with due clearness the ambiguous generalization that this version presupposes, unless we were willing to boldly delve into its roots.
A rule is a coactive enactment made by a body, under delegation of authority vested by a constitution or by a statute. The mandate and the sanction essential to make the juridical norm binding lies in the Constitution or in the statute and not in the rule. We have only to look over any work on the theory of law to realize that the compulsiveness of the juridical norm rests in the acknowledgment of the norm by the subject of law to whom it is directed, man. See Introduction to Law — Sir Paul Vinogradoff — Fondo de Cul-tura Económica — (1952 Ed.)— The only juridical means through which man may express his acknowledgment of the juridical norms which shall regulate his life as a citizen of a state, is a constitution or the statute originated by the system of public petitions. As often as a court should attempt to establish a juridical rule, beyond the constitutional limitations or beyond the system- of public petitions, there would arise, in strict law, the anomaly of a non-compulsive rule.
To define what in reality of law constitutes a proceeding is not an easy task. The classical division between rights at law or in equity and actions or remedies would result in too simple a comparison with the procedural complexities of our time. Every day, the changeability of procedure within the substantive and the remedial nomenclature is more evident. No method has achieved a complete severance. It would seem safe to consider every procedure as a mixed institution of substantive and adjective law. This has complicated the *604alleged rule-making power inherent in the courts, because by placing procedure in a coalescent zone between the legislative and the judicial power, it would be incumbent on the legislature to formulate that part of the rule which might be of a substantive character while the courts would be confined to formulate, under their inherent power, that part of the rule which might be of an adjective nature.
One of the few aspects of the question where there is a certain consistency 'of views is that the immanent power of the courts, that is, the- power flowing from its own creation as a juridical entity, is limited to the following acts: (1) adoption of rules for its internal organization, such as registry of causes, docketting of cases, perfection of appeals, distribution of work among its officers; (2) protective measures to maintain jurisdiction; (3) coactive measures for the enforcement of its orders and decrees. But, no sooner would the rule transcend the internal organization of the court to 'the external organization of the political society, than we would be confronted with an authentic question of “procedure” in its dual nature of legislative and judicial norm.
Now then, within the constitutional limitations as well as within the minimum patterns of a statute, the courts are liable to create rules of procedure, properly speaking. The remedial laws never succeed in establishing a complete method to meet all the contingencies which may arise in a juridical conflict. Frequently there are cases where the courts must establish, by judicial decision, standards of procedure that warrant the application of the law to particular facts, in the present as well as in the future, if a situation of identity is produced in the juridical facts. This power derived from judicial practice, properly understood, must not be classified as an immanent power which would require no litigation for its existence, or as a juridical standard of prospective type, but rather as one of those marginal complexes of inter-action *605typical of the application of a law which is insufficient to-cover concrete controversial issues. The procedure by judicial decision is of a transitory nature; sometimes it merely covers the specific case where it is produced; sometimes it acts as a provisional measure to meet a momentary vacuum created by the corresponding legislation; sometimes the rule established by the courts is so satisfactory that it is allowed to prevail for a long period of time. The rule of a prospective type is generally of a legislative character. For a strict juridical study of some of the afore-mentioned subjects, see: 158 A.L.R. 712, 722 (1945) ; 110 A.L.R. 22 (1937) ; Petition of Florida State Bar Ass’n for the Adoption of Rules for Practice and Procedure, 21 So. 2d 605, (1905) ; Petition of Florida State Bar Ass’n for Promulgation of Netv Florida Rules of Civil Procedure, 199 So. 57 (1940).
The rule-making power of the courts is at times made to rest in the usages and traditional customs which prevailed in the former practices of the courts of justice. We do not believe that this is the proper time to attempt a distinction between “tradition” and “history.” But of one thing we are certain and that is, that in strict juridical sense the history of the law as a public institution shall always be more significant than the immemorial accounts of some patriarchal usages and patrimonial customs which disappear in the lapse of critical times, as indistinct forms, too rudimentary to make sense within our present conscience. The concept “tradition” cannot be carried through the contemporaneous applications of a science to the absurd limit of fostering a retrogression to the feudal system. We can take a historical point of view, since we are concerned with investigating the development of an institution that has a written memoir, without transgressing the historical limits any further than is necessary to impart sense to our own institutions.
America is a historic body whose modalities of formation and development ought to be examined as an independent *606creation, perhaps marginal, of the political background of the European manorial rights. From the Laws of the Indies (1680) until the adoption by the State of New York of the first Code of Procedure (1848), there is a homogeneous impulse in the entire continent to what we might term the codification of the American Procedural law. We have no room to make a comparative study in the two countries most affected by the transition from the Middle Age to the Modern Age, Spain and England, of the implications that the manorial right might have had on American life.
As regards Spain and Puerto Rico, from the beginning of the colonies, the singularity of the American case required an Indies public law. As a question of reality, the law properly Spanish, is used suppletory for matters within the sphere of private law. Vide: Manual de Historia del De-recho Español en las Indias — José María Ots Capdequí- — ■ Editorial Losada S. A. (1946 Ed.). Our first judicial organization, as something different from the pompous nomenclature of the Indies’ public law, begins with the Real Cédula of June 19, 1831, for the “Establishment of the Audiencia of Puerto Rico and Mayoralties” and the Real Cédula of February 17, 1832 for the installation and organization of the Court of Commerce: See: The Autos Acordados * of the Royal Audiencia of the Island of Puerto Rico and the Reales Cédulas, orders, regulations, decrees and circulars sent since the establishment of said Superior Court — Rafael Garcia Goyena — Marquez Printing Press (1857 Ed.) The establishment of a judicial system, as we conceive it nowadays, as a separate and independent branch of the sovereign power, takes root in Puerto Rico by virtue of the Real Cédula of January 30, 1855 of Queen Elizabeth II. The declaration of policy of that royal letter may be offered as a model of the transformation of the Royal Authority, throughout an American period:
*607“That among the reforms tending to achieve a more beneficial government of the overseas provinces, those concerning the administration of justice deserve special notice. Inveterate abuses and illegal practices which time and private interests have inevitably allowed to denaturalize the best laws, penetrated also in the forum of the colonial provinces, notwithstanding the wise and paternal Law of the Indies, which has undergone clear advances in the various fields of the juridical sciences of which advantage should be taken. After having applied some reforms wherever subversion of the good principles and illegal practices had been more openly manifested, I entrusted My Government to submit to me, after much research and study, a complete system of judicial reform. With this purpose and^by My Order, an extensive compilation is being written in the last year where the Royal Pretorial Audiencia of Havana, the abolished chancery of Puerto Príncipe and the other superior authorities of the Island of Cuba, such as the Supreme Court of Justice, in “Chamber of the Indies” and the extinct Royal Council, have voiced their opinions and proposed their reform projects, and in view of the enlightened opinions and valuable data compiled in said record, pursuant to My Council of Ministers, I believe it is timely now to establish the reform, keeping in mind the consultations made by the Chancery Audiencias of Puerto Rico and of Manila, at those points wherein the reform could be carried out without inconvenience to these last provinces, so different among themselves due to the diversity of their social constitution and their conditions.”
The curious fact about this document is not only that it is a statute of general organization of the overseas provincial judicature, but that it is also a code of procedures. See particularly chapters VIII, IX, X, XI, XII, and XIII.
From the authentic sources of the Puerto Rican historic law, during the initial stage of our judicial institutions, 1831-1855, it clearly appears that our first courts of justice never enjoyed the rule-making power. The Reales Cédulas issued between 1832 and 1857, show, on the contrary, elaborate regulation of the Spanish crown on each and everyone of the procedural aspects of the administration of justice. We need not stop long to affirm that in 1898, when the change *608of sovereignty took place in our country, Puerto Rico was a totally codified country in substantive as well as in adjective law.
Was the situation between England and the United States any different? One of the most significant events for the subsequent development of the science of law in the Occident is the conquest of England by the Normans (1066). The Normans came to Italy at a time when the commentators of the 11th century had succeeded in re-establishing the prestige of the Roman law;, they arrived after having acquired from the French a feudal system superior to the rudimentary political systems that up to then the original Germanic tribes and the Danish invaders had established. It is not strange then, that the political power of England, since the times of William the Conqueror, was integrated by prerrogatives, powers and functions of a king, in the political sense of the word. A detached study of the Witan, or the Council of Sages of former periods, and of the King’s Council of the times of William the Conqueror, would reveal that the process of disintegration of the King’s Council creates with the lapse of time the Great Council, or the Parliament properly speaking, and the Small Council, or the different judicial bodies which subsist from the time of Henry II (1168) until 1873 and 1875, dates when the famous “Laws of the Judicature” are adopted. See: El Derecho Anglo-Americano — Oscar Rabasa — Fondo de Cultura Económica, 1944 Ed.
England is a living paradox within the political thought of our time. It is a practical democracy luxuriously clothed with medieval symbols. But let us not deceive ourselves as to the integration of its political power. Despite the paraphernalia of its King, of its spiritual lords, of its chancellor lords, of its lord Chief Justice, the true political power of the empire is vested in Parliament. See Inglaterra, Apa-riencia y Realidad — D. W. Brogan — Fondo de Cultura Eco-nómica (1944 Ed.) The King may not defeat any of the *609“petitions of the people” consecrated in one of the “statutes” of the Parliament. Not even the Judicial Committee of the Private Council, or the Chamber of the Lords, acting as a court of last resort, would have power to invalidate a statute of Parliament. The statute of the Parliament is the Supreme Law of the State. Every reform must originate in Parliament, and despite the amount of vetoes, the will of the Parliament prevails in any public issue, notwithstanding the branch of government to which it belongs. The procedure of invalidation of laws because they are unconstitutional, so familiar to our juridical atmosphere, does not form part of the English democratic process.
Mr. Justice Patterson of the Supreme Court of the United States, speaking in the case of Vanhorne’s Lessee v. Dor anee, 2 Dallas 304, 1 L. Ed. 391, (17.95), states: “ ‘The power and jurisdiction of Parliament, says Sir Edward Coke, is so transcendant and absolute that it cannot be confined, either for causes or persons, within any. bounds. And of this high court, (the Parliament) he adds, it may be truly said, Si antiquitatem species, est vetustissima; si dignitatem, est honoratissima; si jurisdietionem, est capaeissima. It has sovereign and uncontrollable authority in the making, confirming, enlarging, restraining, abrogating, repealing, reviving, and expounding of laws, concerning matters of all possible denominations, ecclesiastical or temporal, civil, military, maritime, or criminal: This being the place where that absolute despotic power, which must in all governments reside somewhere, is entrusted by the constitution of these kingdoms. All mischiefs and grievances, operations and remedies, that transcend the ordinary course of the laws, are within the reach of this extraordinary tribunal. It can regulate or new model the succession to the crown; .as was done in the reign of Henry VIII and William III. It can alter the established religion of the land; as was done in a variety of instances, in the reigns of King Henry *610VIH and his three children. It can change and create afresh even the constitution of the kingdom and of Parliaments themselves; as was done by the act of union, and the several statutes for triennial and septennial elections. It can, in short, do everything that is not naturally impossible ; and therefore, some have not scrupled to call its power, by a figure rather too bold, the omnipotence of parliament. True it is, that when the parliament doth, no authority upon earth can undo.’ (1 Bl. Com. 160.)”
From this'excerpt it is obvious that the Power of the English Parliament knows no bounds or restrictions. It is difficult to say what is actually the. Constitution of England, because not having been consecrated in any written document, true and exact, it is at the mercy of Parliament. It folds at .any governmental demand, it changes and wavers impelled by the breeze of legislative humor and political whim. Some ■of the justices of England have had the audacity of affirming that a parliamentary law in contravention of natural equity, is void, but this opinion flouts the general position that the validity of a parliamentary act can not be criticized by the Judicial Department. It can not be controverted and it must be obeyed. The Power of Parliament is absolute and transcendental; it is omnipotent in the.scale of politics. Furthermore, England has no written constitution-, it has no fundamental law, nothing visible, nothing real, nothing true against which a statute may be confronted. -Not so in America: Each state of the Union has its Constitution sanctioned in an exact and precise document.
A moderate study of the political nomenclature of the Virginia Company (1612), of the attempt at a biblical community by the Charter granted to -the Governor and to the Massachussetts Bay Company (1630), of the Fundamental Orders of Connecticut (1622) and of the PJiode Island Charter (1663) /reveals that-in the early history of the North American country the legislative and judicial functions were *611jointly exercised by the same public body and that from the very moment of the Anglo-American colonization, public law searches for new forms of integration, following the religious, social and economic plan contemplated by the several original charters, and it is only on questions of private law where the English common law is accepted as a supplementary law, like the Ordenamiento de Alcala in the Spanish colonization, up to 1505, the Leyes de Toro up to 1567, Nueva Recopila-ción up to 1805, and after 1805 the Novísima Recopilación. As to the power of the courts to regulate the judicial proceedings which is what concerns us now, in England itself, and already in 1828, when the 9th edition of Tidd’s Practices is published “the practice and procedure in the. courts of England had long been a mixture of Acts of Parliament and court-made rules.”
The more responsible interpreters of the political controversy originating in 1786 and 1787 on the apportionment of powers for the new American Constitution, agree that the judicial power is organized within the Constitution, surrounded by an atmosphere of suspicion and distrust, against what at that time was regarded as a possible “judicial despotism,” which should break down the Jeffersonian formula for the republic. We were not to expect therefore, as has been insistently implied, that the judicial power came out triumphant from the debate. ■ On the contrary it came out quite damaged. See: Readings in Jurisprudence and. Legal Philosophy — Morris S. Cohen and Félix S. Cohen — Prentice Hall Inc., (1951 Ed.), chapter Laiv and Politics, % Separation of Powers, subtitle The Poiver of Judicial Review, p. 885. • •
A commentator of the Federal Constitution as trustworthy as Chief Justice Charles Evans Hughes, subsequently warns us that the authority attached to the Supreme Court of the United States by public opinion rests on the following pillars: (1) from the outset it confined itself.to its judicial duty of deciding actual cases and refused to declare opinions *612on national subjects not growing out of a case before it; (2) it would not deal with questions purely political in their nature; (3) it has never undertaken to decide questions of the constitutional validity of legislation, unless such questions were necessarily presented and the determination of unconstitutionality could not be avoided and above all, (4) it has not sought to aggrandize itself at the expense of either legislative or executive power. See: The Supreme Court of the United States — Charles Evans Hughes — Fondo de Cultura Económica (1946 Ed.)
After the adoption of the Constitution of the United States (1787-1788), there is no doubt that under the new plan of distribution of powers, the power to prescribe proceedings is lodged in the Congress of the United States — -Williams v. Powers, 135 F. 2d 153, 156 (1943) — and that when the Supreme Court of the United States has availed itself of any rule-making power it has done so on question not covered by specific congressional legislation or delegation: Act of August 23, 1842-5, Statutes at Large, 516, 518- on the power to enact equity rules and of admiralty; Act of July 1, 1898 —30 Statutes -at Large, 544, 554, § 30 — power to enact rules on bankruptcy proceedings; Act of March 4, 1909— 25 Statutes at Large, 1082, § 25 — power to regulate the registry of scientific and artistic property; Act of March 3,, 1911 — 36 Statutes at Large,. 1087, 1148, § 206, Act to codify, review and amend the laws concerning the judicature.
Summarizing as a whole: (1) as a fact extracted from the political reality of each period, the courts have never' possessed a single attribute of sovereignty granting them a power superior to the power delegated by the sovereign; (2) the confusion sometimes prevailing in the study of the judicial power, springs from confusing the transformation, of which the unitary power of the sovereign is susceptible in the course of time, with the transformations of the different institutions created for the distribution of the sovereign *613power; (3)- a rule of procedure is a coactive enactment elaborated by a body, by virtue of the delegation 'of authority granted by a Constitution or by a statute, and the mandate and the sanction ■ required to make the rule of procedure binding should rest in the Constitution or in the statute, and not in the rule; (4) every day the mobility of the procedure within the substantive and the adjective nomenclature become more evident, it being a safer position to consider all procedures as a mixed institution of substantive and remedial law; (5) even if we admitted that the immanent power of the courts were sufficient to regulate the purely remedial aspects of procedure, they would never have the power to regulate those substantive aspects which abridge, enlarge, or modify the substahtive rights of the parties; (6) the immanent power of the courts, that is, the power flowing from its own creation as a public body, is limited to’ the adoption of rules for its internal organization, protective measures to maintain its jurisdiction, and coactive measures to enforce its orders and decrees, but at the very moment when the rule transcends the internal organization of the court to the public organization of the state, we are facing an authentic question of procedure in its dual nature of legislative and judicial rule; (7) in any aspect that the procedure is a substantive rule which abridges, enlarges, or modifies substantive rights of the parties, the courts would never have immanent powers to regulate the judicial procedures; (8) the transitory rules of procedure established by judicial decision, which arise in the determination of cases, should not be confused with the alleged immanent power of the courts to regulate procedures; (9) traditionally courts in Puerto Rico never had the power to regulate procedures; if any American state had the power, it is ah isolated case, by exception,' rather than the patrimonial custom of' the republic; (10) any power to regulate procedures of the courts, is k power delegated by the sover*614eign by way of a constitution or a- statute, and not a power flowing from its own creation as a public body.
3. Another finding of the court seems to be, that since the right of appeal is not constitutional but statutory, nor constitutes in itself a procedure which forms part of the trial, it may be comprised within the rules of administration.
We are facing a rather dangerous rationalization of concepts which, whether considered in the light of a possible induction for future legislative or judicial norms or as a simple exposition of a judicial criterion, may entail a severe damage to the sense, of values of the Puerto Rican civilization. No system of public justice will be well balanced unless any judicial error, both in the weighing of the facts and in the application of the law, may be corrected in the most complete and effective manner, by the appellate bodies.
The right of appeal has a scientific function superior to the simple rule of administration: (1) it serves as a safeguard of liberty, of social justice and of 'the spirit of enterprise of the subject of law, within constitutional limits; (2) it serves as a means to maintain the purity of the constitutional procedures, by the supervision under greater technical knowledge; (3) it serves as a bulwark against judicial anarchy which would suppose an unequal practice of procedure, imposed by each court arbitrarily, by the maintenance of an equal system of principles judicially established; (4) it serves to develop . the greatest certainty possible, for the application as well as for the interpretation of those statutes, which must be clarified by judicial standards binding all the courts of minor rank; (5) it serves to maintain an ethical tradition which frees -the subject of the law from caprice, from the obfuscation or from.the passion of public judges. See: Criminal Appeals in America — Lester Bernhardt Or-field — Little Brown and Company (1939 Ed.)
The same confusion is presupposed ■ by the judgment as to the constitutional nature or the statutory nature of the *615right to appeal. Constitutional rights are general rules the specialties of which must be prescribed by the corresponding statutes. It is a legislative obligation to furnish the corresponding legislation in order to make feasible the enjoyment of those rights. It is a judicial duty to see that the special rules of a legislative type which are adopted for the enjoyment of the constitutional rights, do not adulterate or evaporate the substances and the essence of those constitutional rights. Although it is true that ordinarily the right of appeal is not a constitutional right, in the sense that it has not been included as one of the inalienable rights of the Constitution, it is nonetheless true that as soon as the right of appeal is incorporated into a system of public justice, by legislative action, it becomes a part of due process of law, and therefore, acquires a quasi-constitutional category. This has been the position assumed by the Supreme Court of the United States since 1915: Frank v. Mangun, 237 U. S. 308, 59 L. ed. 969 (1915); Cochran v. Kansas, 316 U. S. 255, 86 L. ed. 1453, (1942); Denial of Appeal, 19 A.L.R. 2d 792, 795, 808, (1951); Bovkin v. Huff, 121 F. 2d 865 (1941).
The right of appeal is a procedure and not an administrative rule “. .. procedure is defined as everything,methodical and regulatory in the courts, from the inception of a suit to the entry of final judgment, including appellate action.” — Vanderbilt—Standards of Judicial Administration —p. 92 (1949). As a matter of fact, the appellate action was included in the rules adopted by the United States, Supreme Court for the districts court of United- States by- virtue of the delegation of power granted to it by the United States Congress. Fortunately, the delegates of our own “Constitutional Convention” took care of duly clarifying the difference existing between an administrative rule (§ 7 of Chapter V) and a rule of procedure or evidence. (§ 6 of Chapter V).
*6164. Generally speaking the rule-making power is a legislative gower-Williams v. Power, 135 F. 2d 153 (1943); Sibbach v. Wilson & Co., 312 U. S. 6, 85 L. ed. 479 (1940). Any rule adopted by a court inconsistent with a statute does not have the force of law. Alaska Packers Asso. v. Pillsbury, 301 U. S. 174, 81 L. Ed. 988 (1937). Within the system of apportionment of powers it is possible that the rule-making power traditionally vested in Congress be delegated to courts of justice—The Bank of the United States v. Halstead, 10 Wheat 51, 6 L. Ed. 264 (1825); Beers et al. v. Haughton, 9 Peters 329, 9 L. Ed. 145, (1835); Cooke v. Avery, 147 U. S. 375, 37 L. Ed. 209 (1893); Delegation of Legislative Power, 79 L. Ed. 474, 500; Petition of Florida State Bar Ass’n for the adoption of Rules for Practice and Procedure, 21 So. 2d 605, (1945).
, Now then, when the Constitution establishes the method to adopt rules of procedure, the constitutional method prevails, notwithstanding the legislative attitude or the judicial action. The reason is that legislature as well as judica-tures, are filial creations of the very Constitution:
“What is a constitution? It is the form of government, delineated by the mighty hand of the people, in which certain first principles of fundamental laws are established. The constitution is certain and fixed; it contains the permanent will of the people, and is the supreme law of the land; it is paramount to the power of the legislature, and cam be revoked or altered only by the authority that made it.
“The life-giving principle and the death-doing stroke must proceed from the same hand. What are legislatures? Creatures of the constitution; they owe their existence to the constitution: they derive their powers from the constitution: it is their commission; and, therefore, all their acts must be conformable to it, or else they will be void. The constitution is the work or will of the people themselves, in their original, sovereign, and unlimited capacity. Law is the work or ■ will of the legislature in their derivative and subordinate capacity. The one is the work of the Creator, and the other of the creature. The constitution fixes limits to the exercise of legislative *617authority, and prescribes the orbit within which it must move. In short, gentlemen, the constitution is the sun of the political system, around which all legislative, executive and judicial bodies must revolve. Whatever may be the case in other countries, yet in this, there can be no doubt,’that every'act of the legislature, repugnant to the constitution, is absolutely void.” Vanhome’s Lessee v. Dorrance, supra.
5. Act No. 11 of July 24, 1952, known as the Judiciary Act of the Commonwealth of Puerto Rico, brings to Puerto Rico the English 'reform of 1873 and' 1875. One of the best •commentators on' Anglo-American law, Oscar Rabasa, in his narrative and comparative study of the “Common Law” .states; “after 1873... by virtue of the legislative reforms issued by the Parliament called ‘Laws of the Judicature’ .and promulgated in 1873 and 1875, a radical transformation ■overcame the organization of the judicial power of England. All the courts of first and second instance. .. and others which operated separately, merged into 'a single uniarial .jurisdictional ' body where practically the • entire judicial power is lodged: the Supreme Court of the Judicature (read 'General Court of Justice of Puerto Rico),...and the Appellate Court,” (read Supreme Court of Puerto Rico). The High Court of Justice is- organized in five “divisions,” or we could call them Sections, composed, respectively, by each ■one of the aforesaid courts of first instance which were merged therein, to wit: the Chancery Division ( jurisdiction in equity of the former district courts of Puerto Rico), the King’s Bench .Division (jurisdiction in damages, eminent domain, in criminal causes and in extraordinary remedies, and special legal proceedings of the former districts courts of Puerto Rico), Court of-Common Pleas, (jurisdiction of the former municipal courts of Puerto Rico), the Exchequer Division (jurisdiction corresponding to the former Tax Court -of Puerto Rico) and the Probate, Divorce and Admiralty Division (jurisdiction in family relations of the former district courts of Puerto -Rico) ... Thus; the High Court of *618Justice, first part of the Supreme Court of the Judicature,, (read Court of First Instance of Act No. 11 of July 24,1952),. assumed full jurisdiction in first instance in all the branches, of the English penal, civil, fiscal or administrative, and commercial law and all the subject matter embraced by the law-equity, (reference to § 10 of Act No. 11 of July 24, 1952) . .. as a general rule a single judge of any courtroom is enough for the functioning thereof and to exercise the authority-vested in the High Court, but for other matters only the court in full may take cognizance thereof, before two or more-magistrates, who may be transferred from one Section to> another, (reference to §§ 3 and 19 of Act No. 11 of July-24, 1952.)
The Appellate. Court (read Supreme Court of Puerto. Rico), second great branch of the Supreme Court of the-Judicature, reviews on appeal from second instance all the-final decisions rendered by the High .Court, of Justice (read. Court of First Instance) in full or through each one' of its-Sections, and of the. ones rendered by the rest of the lower courts of England. .. . Three justices are enough to constitute quorum in this Court which generally acts in two-divisions or Sections... (reference to § 5 of Act No. 11 of July 24, 1952).” The right to review established -by § 19' of our Act- No. 11' is identical with the writ of error which; was granted in the English judicial organization prior to-1873 in order to appeal from a case decided by the Court of Common Pleas (read former municipal courts of Puerto Rico), to the Kings Bench (read former district courts of Puerto Rico). See: Oscar Rabasa El Derecho Angloameri-cano, Chapter La Organización Judicial y los Tribunales en-el Derecho 'Inglés,” pp. 99, 102.
As we have previously stated, Act No: 11 of July 24, 1952, is the Act adopted by the former Legislature of Puerto Rico» to implement Article V “Of the Judicial Power” of the-Constitution of the Commonwealth of Puerto Rico. As to the.*619power to regulate procedures, undoubtedly no delegation of authority vested in this Court by the former Legislature of Puerto Rico could be valid over the method adopted by the very Constitution, since § 1 of Article IX on “Transitory Provisions” of -the Constitution provides that when the Constitution goes into effect,' only those laws not inconsistent therewith shall continue in full force.
The method adopted by the Constitution is clear: the initial rule-making power is vested in the Supreme Court, as tong-as the substantive rights of the parties are not abridged, enlarged or modified, but the rules of procedures shall be submitted to the Legislative Assembly, at the beginning of its next regular session, and shall not go into effect until sixty days after the close of the session, unless expressly disapproved. It is convenient to make clear the following points: (1) the rules of procedure contemplated by the Constitution are those which were originally adopted by the Legislature, that is, prospective rules which have nothing to do with the suits submitted to judicial decision, within the sphere of judicial function, properly speaking; (2) in limiting the constitutional grant to those rules' which do not abridge, enlarge or modify the substantive rights of the parties, the safest method to adopt any rules of procedure is to submit them to the legislative judgment to sanction any abridgment, enlargement or modifications of substantive rights implicitly affected by the new regulation; (3) the remittance of the rules of procedure adopted by this Court to the next regular session of the Legislature, is a part of the constitutional method provided for the promulgation of .such rules. ■
In this case, the former Legislative Assembly of Puerto Rico delegated to this Court the adoption of a body of rules to regulate the appeals from the District Court to the Superior Court, § 19 of Act No. 11 of July 24, 1952. Since appeal is a part of the judicial- proceeding properly speaking, 19 is not unconstitutional insofar as it delegates a power, which *620the day after the approval of the Act belonged exclusively to the Supreme Court of Puerto Rico, by virtue of the constitutional mandate sanctioned in § 6 of Article V of the Constitution of the Commonwealth of Puerto Rico.
The conflict between the law and the Constitution is produced by virtue of § 37, which provides: “This Act, being of an urgent and necessary character, shall'take effect as soon as the Constitution of the Commonwealth of Puerto Rico shall become operative, with the exception of Section 19, which shall take effect on October 15, 1952. In the meantime, appeals from the District Court to the Superior Court shall follow the procedure existing on the date of the approval of this Act for appeals taken from the former Municipal Court ' to the former District Court.”
As may be seen, § 37 of Act No. 11 of July 24, 1952, is in conflict with the same Constitution which it attempts to implement, in two aspects: (1) immediately after the Constitution became effective, the Legislative Assembly lost its traditional power of regulating prospective procedures and therefore, the power to regulate any prospective procedure belonged to the Supreme Court of Puerto Rico; so that, .it was delegating a power which no longer .belonged to it; (2) immediately after the Constitution went into, effect, the constitutional method provided, for. the promulgation of new rules was enforced and therefore, the Legislature could not establish on its own account a different method of promulgation without being in conflict with the Constitution, since § 1 of Article IX of the Constitution provides, that when the Constitution goes into effect,. only those laws not in conflict therewith shall continue in force.
A detached study of § 6 of Article V of the Constitution requires us to reach ■ two unavoidable conclusions: (1) ■ that the faculty to adopt any rule of procedure which does not abridge, enlarge or modify a substantive right, • belongs exclusively to the Supreme Court of Puerto Rico; (2) that the *621power to adopt any rule of procedure that abridges, enlarges or modifies a substantive right, belongs exclusively to the Legislative Assembly of the Commonwealth of Puerto Rico. The only way to harmonize these two contradictions, product of a language which obeys a different constitutional policy within the classic apportionment of powers, is by adopting a standard of strict collaboration between the judicial and the legislative branches, the former reserving the right, insofar as possible, of proposing the remedial reforms and the latter, insofar as possible, the power to sanction them, for otherwise, in such a' difficult matter as that of distinguishing between the adjective and the substantive nature of a juridical standard, the interpretation of our own Constitution could become a place of niceties. Any unavoidable incorporation of a substantive right into any rule of procedure would be sanctioned by the simple remittance of said rules to the Legislative Assembly of Puerto' Rico.
The possible power of the Legislative Assembly to authorize this Court to enact rules of procedure, without need to comply with the provisions of § 6 of Article V of our Constitution, as a transitory measure for complementing and making effective the provisions of § 2 of Article V itself, has been the object of study in this case. The reasoning which that conclusion has produced may be sketched as follows: On July 25, 1952-, § 2 of Article V of the Constitution, which establishes that “The courts of Puerto Rico shall constitute a unified judicial system for purposes of jurisdiction, operation and administration” became effective, on the one hand, and on the other, § 6 of Article V of the Constitution which provides that “The Supreme Court shall adopt for the courts rules of evidence and of civil and criminal procedure which shall not abridge, enlarge or modify the substantive rights of the parties,” which rules thus adopted, shall be remitted for approval to the Legislative Assembly at the beginning of the next regular session, and shall not go into effect until *622sixty days after the close of the session: that precisely because those provisions became effective simultaneously, it would have been impossible to implement § 2, creating the unified judicial system, in all matters concerning the new rules of procedure, by the method used for the promulgation of the rules of procedure established by § 6 of the same Article; that this being so,. any of the constituted powers should have sufficient faculty to face the anomalous situation created by the very Constitution; that the “Transitory Provisions” appearing in Article IX of the Constitution itself, specially in § 7, granted the Legislative Assembly of Puerto Rico power to approve the laws necessary for the purpose of making effective § 2 of Article V, and that therefore, it had temporary authority to authorize in turn, the Supreme Court of Puerto Rico, to establish rules of procedure, without need of submitting them to the Legislative Assembly of the Commonwealth of Puerto Rico; that the rules thus adopted could be considered as provisional or transitory measures that would be in force until the final rules of procedure were promulgated pursuant to the new method of constitutional promulgation.
Would it have been impossible- to enforce § 2 merely because § 6 determined a different method of promulgation for any rule of procedure? A unified jurisdiction existed in Puerto Rico ever since the approval of Act No. 432 of May 15, 1950. Did the unified functioning become totally frozen merely because an appeal was brought by way of a trial de novo instead of by a writ of review?- What insurmountable impediment against a unified administration, did a slight procedural change, which is essentially of a legislative nature, and has nothing to do with the normal administration of the courts, represent? The best proof of the inconsistency of said reasoning is the very Act No. 11 of July 24, 1952, known as the Judiciary Act of the Commonwealth of Puerto Rico, Which became, operative. July 25, 1952, in everything con*623cerning the unified, jurisdiction with- the unified functioning and with the unified administration, and had a trial de novo until October 15, 1952, and writ of review after October 15, 1952, without the judicial structure created by our Constitution becoming disintegrated.
The presumptive power of the former Legislative Assembly to authorize this Court to establish rules of procedure, without submitting them to the present Legislative Assembly of the Commonwealth of Puerto Rico, is grounded on the “Transitory Provisions” of our Constitution. In order to present a complete picture of the polemic, we are going to cite all the “Transitory Provisions”:
“Section 1. — When this Constitution goes into effect all laws not inconsistent therewith shall continue in full /force until amended or repealed, or until they expire by their own terms.
“Unless otherwise provided by this Constitution, civil and criminal liabilities, rights, franchises, concessions, privileges, claims, actions, causes of action, contracts, and civil, criminal and administrative proceedings shall continue unaffected, notwithstanding the taking effect of this Constitution.
“Section 2. — All officers who are in office by election or appointment on the date this Constitution takes effect shall continue to hold their offices and to perform the functions thereof in a manner not inconsistent with this Constitution, unless the functions of their offices are abolished or until their successors are selected and qualify in accordance ivith this Constitution and laws enacted pursuant thereto.
“Section 3. — Notwithstanding the age limit fixed by this Constitution for compulsory retirement, all the judges of the courts of Puerto Rico who are holding office on the date this Constitution takes effect shall continue to hold their judicial offices until the expiration of the terms for which they were appointed, and in the case of Justices of the Supreme Court during good behavior.
“Section 4. — The Commonwealth of Puerto Rico shall be the successor of the People of Puerto Rico for all purposes, including without limitation the collection and payment ’■ of debts and liabilities in áccordanee with their terms. • '■
*624“Section 5. — When this Constitution goes into effect, the term ‘citizen of the Commonwealth.of Puerto Rico’ shall replace the term ‘citizen of Puerto Rico’ as previously used.
“Section 6. — Political parties shall continue to enjoy all rights recognized by the election law, provided that on the effective date of this Constitution they fulfill the minimum requirements for the registration of new parties contained in said law. Five years after this Constitution shall have taken effect the Legislative Assembly may change these requirements, but any law increasing them shall not go into effect until after the general election next following its enactment.
“Section 7. — The Legislative Assembly may enact the latos necessary to supplement and■ make effective these transitory provisions in order to assure 'the functioning of the government until the officers provided for by this Constitution are elected or appointed and qualify, and until this Constitution takes effect in all respects.
“Section 8. — If the Legislative Assembly creates a Department of Commerce, the Department of Agriculture and Commerce, shall thereafter be called the Department of Agriculture.
“Section 9. — The first election under the provisions of this Constitution shall be held on the date provided by law, but not later than six months after the effective date of this Constitution. The second general election under this Constitution shall be held in the month of November 1956 on a day provided by law.
“Section 10. — This Constitution shall take effect when the Governor so proclaim, but not later than sixty days after its ratification by the Congress of the United States.”
After examining § 10 of these “Transitory Provisions” together with the other Sections' thereof, it is clear that as soon as the former Governor of Puerto Rico, who pursuant to § 2 of the very “Transitory Provisions” becomes the' Governor of the Commonwealth of Puerto Rico, proclaimed the effectiveness of the Constitution, all the provisions of the Constitution would take effect simultaneously.
What was, in actual law, the authority that the “Transitory Provisions” granted to the Legislative Assembly? Mr. Santiago- Polanco Abreu, Member of the Committee of Transitory Provisions and General Matters of the Constitu*625tional Convention of Puerto Rico, upon informing the Convention on the scope of that authority, stated the following:
“The Legislative Assembly, naturally, tuould not have poiuer to complement the Constitution itself, but it would have power to insure the functioning of the government until the officers provided for Tqy this Constitution are elected or appointed and qualify.”
As may he seen, the authority granted to the Legislative Assembly, by the very text of § 7 of Article IX, was not meant to approve the laws necessary to complement and enforce the Constitution, for this would be illogical and incomprehensible, but to approve “the laws necessary to complement and make effective these transitory provisions” which is the logical and comprehensive thing, within the transition which expressly hears a provision of this nature.
However, how long would this authority of the former Legislative Assembly last? The best statement on that particular is expressed by the delegate José Trias Monge, before the Constitutional Convention:
“We consider § 7 of this transitory provision as absolutely' indispensable. It is a usual Section in transitory provisions of state constitutions. This Section is specifically copied from the' model of the New Jersey Constitution and its sole purpose is simply to make clear that it grants sufficient constitutional power to the Legislative Assembly, solely for the purpose of providing for an adequate transition between the time token the Constitution becomes effective and the time when the officers provided for thereunder are elected or appointed and qualify. . . It is the basic purpose of a transitory provision: to fill the gap between the time when the Constitution takes effect and the time when the officers that are appointed or elected under it qualify.”
(Vide Diario de Sesiones of the Constitutional Convention of Puerto Rico, p. 819.)
To meet the true scope of the temporary power vested in the former Legislative Assembly, as well as to meet the implications of the development of that power in the future, *626after the adoption by the Constitutional Convention of the “Transitory Provisions,” we must clearly establish that: (1) the power granted to the Legislative Assembly was solely to adopt those laws which would make feasible the politic organization of the new state created by the very Constitution, and (2) the period of transition covers from July 25, 1952, the date when our Constitution is made effective, until January 12, 1953, the date when the last officers elected, within the new politic organization, qualify. It is clear that whatever laws were adopted to take effect after January 12, 1953, are exclusively such laws as are connected with the ■organization of the new politic status, and refer to the appointment or election of the new officers, because that was the true delegation of constitutional power.
But a curious fact about.this case is that it was not the .former Legislative Assembly, acting under the temporary power granted to it by the “Transitory Provisions” of Article IX, after July 25, 1952, which approved the Judiciary Act, but the former Legislative Assembly, acting under the permanent power granted to it by the Organic Act of 1917, which approved the Act, on July 24, 1952. Under the permanent provisions of the Organic Act of 1917, the former Legislative Assembly had power to establish procedures, and therefore, possibly, power to delegate such authority in any statute fixing the minimum standards for such delegation. However, the same former Legislative Assembly, acting under the “Transitory Provisions” of our Constitution, would not have been entitled to regulate procedures, and therefore, could not have delegated such power. An insight into that power would be sufficient to drop out the Judiciary Act from the “Transitory Provisions” of our Constitution.
The true problem which this Court now faces concerning said “Transitory Provisions” is that the Judiciary Act having been approved to become effective together with our Constitution, it becomes an Act inconsistent with the very Con*627stitution, as soon as the latter takes effect, pursuant to the first paragraph of § 1 of the “Transitory Provisions,” in all those matters contemplating a delegation of the rule-making power to our Court, without submitting such rules to the approval of the next Legislative Assembly of the Commonwealth of Puerto Rico. Since the delegation of power is made prospectively to October 15, 1952, pursuant to the second paragraph of § 1 of the “transitory provisions,” themselves, it can not be considered as an existing procedure which becomes effective jointly with the Constitution, but as a procedure to be adopted after the Constitution is enforced, it being, therefore, subject to all the restrictions imposed on the different branches of the new Government, by the Constitution itself. The question for decision in the reality of the law is whether the Legislative Assembly, acting under the authority of the former Organic Act of 1917 and not under the temporary power of the “Transitory Provisions,” could approve an Act which, upon our Constitution becoming effective,' would be inconsistent with the latter. There is not the slightest doubt after examining § 1 of Article IX of the Constitution, that neither the former Legislative Assembly, acting under the authority of the Organic Act of 1917, nor the Legislative Assembly itself, acting under the authority of the “Transitory Provisions” of Article IX, would have had power to approve an Act to take effect after July 25, 1952, which would be in contravention of our Constitution.
It has been alleged that the fact that the Constitution of the Commonwealth of Puerto Rico and the Judiciary Act of the Commonwealth of Puerto Rico became effective at the same time, created a special situation which would not have allowed the action of the normal powers instituted by the Constitution itself. The. statement is most inaccurate. In order to prove it we must reduce the litigation to its fair proportion. It was not a question of putting in operation *628a unified judicial system, as we have already seen, nor of adopting a new global system of procedures, but to promulgate a simple regulation covering the purely procedural aspects of a petition for review. If we assumed that the former Legislative Assembly had temporary power to implement the Constitution, such rules could have been submitted to the former Legislative Assembly for approval, prior to August 11, 1952. If we assumed that the former Legislative Assembly had no power, they could have been submitted to the First Regular Session of the First Legislative Assembly of the Commonwealth of Puerto Rico, after January 12, 1953. As a matter of fact, such rules were drafted before October 15, 1952 and enforced since October 15, 1952. Although it may be a case of a simple regulation, covering the purely procedural aspects of a writ of review, the result is the alienation, under the guise of a measure of a highly improbable, temporary and transient character, of the right of a Legislative Assembly to sanction the quasi-legislative criterion of a judiciary. And the theory of the transitory character of a measure becomes still more indefensible when we realize that the decision of this matter is indefectibly centered on the constitutional rights of the people.
It is, therefore, more convenient to the high public interests involved in this matter to establish conclusively that our Constitution became effective in all its parts since July 25, 1952 and thereafter our people acquired the full enjoyment of all the rights sanctioned therein, and all the agencies of our Government became subject to the restrictions imposed by the Constitution. To sanction the contrary would be to confuse the transitory power granted to a body to approve laws which might make feasible the holding of elections or the creation of some additional offices in the Government with the inalienable power of a people to organize their life according to their own political will. The Constitution of the Commonwealth of Puerto Rico is the first opportunity *629given to a people of feeling free within a system created by themselves. We must defend it with a high spirit of loyalty as our only trump card before posterity, if we are going to show towards our Constitution the same meagerness of spirit as toward our Organic Act, we shall seriously mutilate it for posterity.
The remittance of any rule of procedure adopted by this Court to the Legislative Assembly of the Commonwealth of Puerto Rico is an undeclinable duty of the Supreme Court of Puerto Rico, of which the Legislative Assembly cannot relieve it. The fact that the rules have not been sent to the next regular session of the Legislative Assembly, positively implies that up to this date the rules have not been promulgated pursuant to the method of promulgation provided for by our Constitution, and they lack the force of the law.
We agree with petitioner that the practical effect of declaring a statute unconstitutional, is to leave extant the former legislation: Ex parte Davis, 21 Fed. 396 (1884); McAllister v. Hamlin, 23 Pac. 357 (1890); Carr. v. State, 26 N. E. 778 (1891); People v. Bulter St. Foundry & Iron Co., 66 N. E. 349 (1903); State v. Mills, 133 S. W. 22 (1910); People v. Fox, 128 N. E. 505 (1920) ; Frost v. Corporation Commission, 73 L. Ed. 483, 278 U. S. 515 (1929); 66 A.L.R. 1483 Anno. (1930); Conlon v. Adamski, 77 F. 2d 397 (1935), especially in a case like the present one, where although it is true that there is a change in the pure substantive aspect of the remedial question, that is, to change a trial de 'novo for an appeal, it is nonetheless true that- the delegation of power to regulate the purely procedural aspects of the new writ is unconstitutional, and therefore, it is void without any constitutional effectiveness which makes it binding for the subject of law. In view of the spirit of the second paragraph of § 1 of Article IX of the “Transitory Provisions” of our Constitution, which leaves in force any procedure which has not been expressly repealed by the Constitution, *630as. well as of the language of §■ 2 of the Judiciary Act, we. believe that the practical effect of .rendering § 37 of that same law unconstitutional, insofar as it renders effective $ 19 as of October 15, 1952, is to leave in force the former relief of trial de novo.
It is always rather mortifying to admit restrictions of one’s own power. But before the dilemma of subscribing involuntarily to that type of spurious culture which is characteristic of every dictatorship, no matter the sphere where it is produced, we choose mortification .rather than complacency. As the highest guardians of the Constitution of the Commonwealth of Puerto Rico, it is our duty to maintain in all its purity this balance between the conservative power \vhich is a symbol of the judiciary and the reform power which is always represented by legislatures, without defrauding the democratic tradition which inspires our own Constitution. I dissent.

 Decisions of the Supreme Court to be observed as a precedent.